DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11 and 12 are pending.
Response to Arguments
The rejection of claim 11 under 35 U.S.C. 101 is withdrawn due to applicant’s amendment to the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				      Allowable Subject Matter
Claims 1, 3-9, 11 and 12 are allowed.
Reason for allowance
The invention defined in claims 1, 9 and 11 are not suggested by the prior art of record. 
The prior art of record (in particular, Parker; John Gray US 20190044714, Nosseir; Mohamed US 20210152365, Blackman; David H. US 20200234386, Androulaki; Elli US 20190149321, LACOSS-ARNOLD; Jason Jay US 20180181953, DAVIS; Steven Charles US 20180019867, Fujimura; Shigeru US 20180241551 A1, Liao; Shih-Wei US-20160358164, Watanabe; Hiroki US-11139972 and LI; Ning US-20190342078) singly or in combination does not disclose, with respect to independent claim 1 “determining a synchronizing signature of the synchronizing group based on the one or more synchronizing blocks; and
recording the synchronizing signature as transaction data in the current block;
wherein obtaining the transaction request for creating the synchronizing group
comprises at least one of:
when it is recognized that a current state satisfies a rule for creating synchronizing groups in local disposition data, initiating the transaction request _for creating the synchronizing group:
when it is recognized that a current state satisfies a rule for creating synchronizing groups stored in a historical block, initiating the transaction request for creating the synchronizing group;
receiving the transaction request for creating the synchronizing group initiated by
any node; and
when a requirement for using synchronizing groups is generated, initiating the
transaction request for creating the synchronizing group.” and similar limitations of independent claims 9 and 11 in combination with the other claimed features as a whole.
Therefore independent claims 1, 9 and 11 are allowed.
Dependent claims 3-8 and 12 are also allowed based on their dependencies on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493